DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST NON-FINAL OFFICE ACTION for Application #16/194,973, filed on 11/19/2018.    
Claims 1-20 are pending and have been examined. 



		


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claims 1 and 7 are directed to a system comprising a processor and memory.  Therefore, the systems are interpreted as apparatuses.  An apparatus is a statutory category for patentability.  Claim 18 is directed to a method, or process.  A process is a statutory category for patentability.
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claims 1, 7, and 18 are directed to “obtaining historical performance data during a first period of time, traning an optimization model on the th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The claim steps could easily be done mentally by a human operator with access to the historical performance data, the content placement request data, and the audience information.  Further, calculations that could be done with a pen and paper or inputting into a keyboard, such as allocation score determination, and building of a model, are also considered “mental processes.”  Therefore, it is determined that the claims are directed to an abstract idea, namely a mental process.    
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The claims include the receiving of a content placement request with specific campaign requirements as well as providing of instructions to a publisher to allocate the commitment amount to the set of target audiences.  This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving Ultramercial, and buySAFE v Google. The examiner does not consider the receiving and providing of data a practical application.  The claims also recite a processor and memory.  However, the components are recited at a high level of generality and recite only generic computers used to automate the invention, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).     
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include the receiving of a content placement request with specific campaign requirements as well as providing of instructions to a publisher to allocate the commitment amount to the set of target audiences.  This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely training the model, receiving the campaign information, determining the target audiences, determining of allocation scores, providing instructions to a publisher to allocate the commitment amounts, and update the model.   There is no technical step or additional element that goes beyond simply the logical steps to perform that function.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered an extension of the abstract idea, as it simply recites a repetition of a portion of the steps of the independent claims, and the repetition does not change the scope of the invention beyond simply being a repetition.  Claim 3 includes updating the allocation scores and updating the allocations.  This is also considered an extension of the abstract idea as the updating step could still be done mentally or with pen and paper based on the performance data.  Claims 4 and 5 also are considered further mental steps, such as “analyzing,” “determine a total number of conversion events,” “normalizing,” “multiply,” and “divide.”  Claim 6 is also considered further mental steps such as “ranking.”  The presenting of the ranking to an advertiser for enabling of selection as written is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google. Claim 9 recites a catalog of consumption categories, but a gathering of data would not change the nature of the abstract idea, as there is no technical nature or practical application to simply reciting that a catalog exists.  Claims 10-12 are also considered a set of mental steps and therefore an extension of the abstract idea, as the results are simply analyzed and updated calculations made accordingly.  Claim 13 is Alice and buySAFE v Google.  The other dependent claims mirror those already discussed above.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-15, and 18-19 are rejected under 35 USC § 103 as being unpatentable over Wu, et al. Pre-Grant Publication No. 2019/0164082 A1 in view of Burgess, et al., Pre-Grant Publication No. 2009/0063268 A1.
Regarding Claims 1, 7, 15, and 18, Wu teaches:
A computing system (method)… comprising:
obtain historical performance data during a first period of time from a plurality of electronic sponsored content providers offering sponsored content in electronic environments, the historical performance data associated with sponsored content campaigns for categories (see  [0090], [0141], [0143])
train an optimization model on the historical performance data to generate a trained optimization model for the categories, the trained optimization model operable to determine, for a sponsored content campaign associated with the categories, an allocation score quantifying a relationship between at least one target audience including one or more users and the categories (see [0055], [0119], [0122], and [0167]-[0169])
determine a set of target audiences based at least in part on the content placement request and the historical performance data (see [0030]-[0031], [0065], [0158], and [0167]-[0169])
use the trained optimization model and information associated with the content placement request to determine allocation scores for the set of target audiences 
provide computer-readable instructions to a content publisher to allocate the commitment amount to the set of target audiences based at least in part on the allocation scores (see [0031], [0042], [0059])
update, based at least in part on performance data associated with the sponsored content campaign, the trained optimization model to generate an updated trained optimization (see [0029]-[0031], [0105], [0122], [0165], and [0168]-[0169])  
Wu, however, does not appear to specify:
a consumption category
receive a content placement request during a second period of time from a sponsored content provider to initiate a sponsored content campaign, the content placement request including information for at least the categories, a commitment amount, and sponsored content elements, the second period of time occurring after the first period of time
a sponsored content element including information for at least one item for consumption associated with the consumption category

Burgess teaches:
a consumption category (see at least such as [0073])
receive a content placement request during a second period of time from a sponsored content provider to initiate a sponsored content campaign, the content placement request including information for at least the categories, a commitment amount, and sponsored content elements, the second period of time occurring after the first period of time (see [0013], [0044])
a sponsored content element including information for at least one item for consumption associated with the consumption category (see [0073])
Burgess with Wu because Wu already teaches sponsored content and content targeted to other categories, and allowing the provider to specify campaign parameters would allow them to control their campaign and consumption categories would allow the ads to be targeted specifically to users based on interest in particular categories of items, which is especially important when aiming to achieve conversions such as purchases. 

Regarding Claims 2, 8, and 19, the combination of Wu and Burgess teaches:
the computing system of claim 1…
Wu further teaches:
utilize the updated trained optimization model in the subsequent sponsored content campaign (see [0029]-[0031], [0105], [0122], [0165], and [0168]-[0169])  
Burgess further teaches:
receive a subsequent content placement request from a subsequent content provider for a subsequent sponsored content campaign, the subsequent content placement request associated with the consumption category (see [0013], [0044])
It would be obvious to one of ordinary skill in the art to combine Burgess with Wu because Wu already teaches sponsored content and content targeted to other categories, and allowing the provider to specify campaign parameters would allow them to control their campaign and consumption categories would allow the ads to be targeted specifically to users based on interest in particular categories of items, which is especially important when aiming to achieve conversions such as purchases. 


Regarding Claim 3, the combination of Wu and Burgess 
the computing system of claim 1
Wu further teaches:
use the updated trained optimization model to generate updated allocation scores (see [0029]-[0031], [0105], [0122], [0165], and [0168]-[0169])  
allocate at least a portion of a remaining amount of the commitment amount based at least in part on the updated allocation scores (see [0029]-[0031], [0105], [0122], [0165], and [0168]-[0169])  


Regarding Claim 4, the combination of Wu and Burgess teaches:
the computing system of claim 1
Wu further teaches:
update, based at least in part on the performance data associated with the sponsored content campaign, the trained optimization model (see [0029]-[0031], [0105], [0122], [0165], and [0168]-[0169])  
analyze the performance data to identify a plurality of conversion events, a conversion event associated with a conversion event type (see [0027] in which the events can be purchases)
determine a total number of conversion events for individual conversion event types (see [0027])
normalize the total number of conversion events for individual conversion event types to a total number of conversion events for a reference conversion event type, the reference conversion event type being selected by the sponsored content provider, wherein a value of a normalized conversion event corresponds to a weight for the conversion event, the weight for the conversion event quantifying a level of importance of the conversion event in an advertising campaign (see [0097], [0105], and [0165]-[0167])

Regarding Claim 5, the combination of Wu and Burgess teaches:
the computing system of claim 4
Wu further teaches:
for individual target audiences, multiply individual conversion events by a corresponding weight to determine a set of conversion scores (see [0105])
determine a summation of the set of conversion scores (see [0105])
divide the summation of the set of conversion scores by a total commitment amount to determine a performance parameter for the advertising campaign, individual total commitment values associated with a respective target audience, wherein the performance parameter quantifies a likelihood of a conversion event to occur (see [0105])

Regarding Claims 6 and 14, the combination of Wu and Burgess teaches:
the computing system of claim 1…
Wu further teaches:
use a ranking technique to a rank a set of content elements, individual content elements including information for the at least one item for consumption for use in an advertising campaign  
provide for display the ranked set of content elements (see [0086], [0204], and [0225])
enable an advertiser to select at least one content element from the ranked set of content elements for use in the advertising campaign (see [0086], [0204], and [0225])

Regarding Claim 10, the combination of Wu and Burgess teaches:
the computing system of claim 7
Wu further teaches:
analyze the performance data to identify a plurality of conversion events (see [0030], [0048], [0065], [0095]-[0097], [0105]-[0106], [0119]-[0122], and [0167]-[0169])
determine an estimate of a potential return on investment for a media campaign budget based at least in part on the plurality of conversion events (see [0030], [0048], [0065], [0095]-[0097], [0105]-[0106], [0119]-[0122], and [0167]-[0169])
determine the estimate satisfies a threshold amount (see [0030], [0048], [0065], [0095]-[0097], [0105]-[0106], [0119]-[0122], and [0167]-[0169])
adjust the media campaign budget in accordance with the estimate (see [0030], [0048], [0065], [0095]-[0097], [0105]-[0106], [0119]-[0122], and [0167]-[0169])

Regarding Claim 11, the combination of Wu and Burgess teaches:
the computing system of claim 7
Wu further teaches:
analyze the performance data to identify a plurality of conversion events (see [0030], [0048], [0065], [0095]-[0097], [0105]-[0106], [0119]-[0122], and [0167]-[0169])
determine an estimate of a return on investment for the media campaign based at least in part on the plurality of conversion events (see [0030], [0048], [0065], [0095]-[0097], [0105]-[0106], [0119]-[0122], and [0167]-[0169])
determine the estimate fails to satisfy a threshold amount 
update the trained optimization model (see [0030], [0048], [0065], [0095]-[0097], [0105]-[0106], [0119]-[0122], and [0167]-[0169])

Regarding Claim 12, the combination of Wu and Burgess teaches:
the computing system of claim 7
Wu further teaches:
monitor a value of at least one performance parameter during performance of the media campaign (see [0030], [0048], [0065], [0095]-[0097], [0105]-[0106], [0119]-[0122], and [0167]-[0169])
determine whether the value satisfies a threshold value to a determined deviation (see [0030], [0048], [0065], [0095]-[0097], [0105]-[0106], [0119]-[0122], and [0167]-[0169])
automatically update the trained optimization model based at least in part on the value (see [0030], [0048], [0065], [0095]-[0097], [0105]-[0106], [0119]-[0122], and [0167]-[0169])

Regarding Claim 13, the combination of Wu and Burgess teaches:
the computing system of claim 7
Wu further teaches:
wherein a content publisher includes at least one social media network, and wherein the media provider includes at least one advertising entity (see [0051], [0052], [0056], [0065], and [0072])


Claims 9 and 20 are rejected under 35 USC § 103 as being unpatentable over Wu, et al. Pre-Grant Publication No. 2019/0164082 A1 in view of Burgess, et al., Pre-Grant Publication No. 2009/0063268 A1 and in further view of Chakraborty, et al. Pre-Grant Publication No. 2011/0015987 A1.
Regarding Claims 9 and 20, the combination of Wu and Burgess teaches:
the computing system of claim 7…
Wu and Burgess, however, does not appear to specify:
wherein a catalog of consumption categories includes the consumption category, the consumption category associated with one of a good or service
Chakraborty teaches:
wherein a catalog of consumption categories includes the consumption category, the consumption category associated with one of a good or service (see [0041] and [0055])
It would be obvious to one of ordinary skill in the art to combine Chakraborty with Wu and Burgess because Wu already teaches advertisers providing campaign information and a catalog of consumption categories would allow for the advertiser to select from options, giving them ideas for targeting.

Claims 16 and 17 are rejected under 35 USC § 103 as being unpatentable over Wu, et al. Pre-Grant Publication No. 2019/0164082 A1 in view of Burgess, et al., Pre-Grant Publication No. 2009/0063268 A1 and in further view of Midre, et al., Pre-Grant Publication No. 2016/0225014 A1.
Regarding Claim 16, the combination of Wu and Burgess teaches:
the computing system of claim 7
Wu and Burgess, however, does not appear to specify:
associate the media campaign with a first set of tags that characterize the media campaign
identify a subsequent media campaign associated with a second set of tags that match the first set of tags by a threshold amount of deviation
use information associated with the media campaign to set up the subsequent media campaign
Midre teaches:
associate the media campaign with a first set of tags that characterize the media campaign (see Figure 3 and [0040])
identify a subsequent media campaign associated with a second set of tags that match the first set of tags by a threshold amount of deviation (see Figure 3 and [0040])
use information associated with the media campaign to set up the subsequent media campaign (see Figure 3 and [0040])
It would be obvious to one of ordinary skill in the art to combine Midre with Wu and Burgess because Wu already teaches selecting campaign targeting segments based on historical data and using tags would allow for quick determination of matching data.

Regarding Claim 17, the combination of Wu, Burgess, and Midre teaches:
the computing system of claim 16
Midre further teaches:
wherein the first set of tags identify one of the consumption category, the plurality of target audiences, or the performance data (see Figure 3 and [0040])


Conclusion
The following prior art references was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Huang, et al., Pre-Grant Publication No. 2016/0285672 A1- teaches many aspects of the independent claims including scoring allocation categories based on historical data for further targeting using a model
Yonezaki, et al., Pre-Grant Publication No. 2011/0125573 A1- teaches adjusting of campaign channel allocations based on real-time response rates to ads for specific targeted populations
Belani, et al., Pre-Grant Publication No. 2012/0089455 A1
Flood, et al., Pre-Grant Publication No. 2016/0267527 A1
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682